785 F.2d 309
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Filipp J. Kreissl, Plaintiff-Counter/Defendant, Appellant,v.Mannington Mills, Inc., a New Jersey corporation,Defendant-Counter/Plaintiff, Appellee.
84-1209
United States Court of Appeals, Sixth Circuit.
1/27/86

ORDER
BEFORE:  LIVELY, Chief Judge; MERRITT and NELSON, Circuit Judges.


1
Plaintiff Kreissl ('Kreissl') appealed from the district court's order of September 9, 1983 which granted defendant Mannington Mills, Inc.  ('Mannington') summary judgment and dismissed his complaint and denied cross motions for summary judgment on Mannington's counterclaim.  Kreissl also appealed from the district court's order of March 20, 1984, which denied reconsideration.


2
Under 28 U.S.C. Sec. 1291, this Court has jurisdiction of appeals from final judgments of the district courts.  Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368 (1981).  No judgment disposing of less than all the claims as to all the parties is final unless the district court expressly determines that there is no just reason for delay and orders entry of judgment.  Rule 54(b), Federal Rules of Civil Procedure.  The district court did not certify either order and, to date, has not ruled on the cross motions for summary judgment on Mannington's counterclaim.  In the absence of Rule 54(b) certification, an order adjudicating fewer than all the claims is not a final appealable order.  Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976).


3
Therefore, it is ORDERED that appeal number 84-1209 is dismissed for lack of jurisdiction.